UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filerþ. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 8,102,745 shares outstanding at July 31, 2014 Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2014 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 41 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 51 Item 4 – Controls and Procedures 51 Part II - Other Information 52 Item 1 – Legal Proceedings 52 Item 1A – Risk Factors 52 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3 – Defaults Upon Senior Securities 52 Item 4 – Mine Safety Disclosures 52 Item 5 – Other Information 52 Item 6 – Exhibits 52 Signatures- 53 - 2 - Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2014 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by an independent registered public accounting firm; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent registered public accounting firm. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2013 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 - 3 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2013 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) ASSETS Cash and due from banks $ $ Interest bearing bank balances Federal funds sold Cash and cash equivalents Securities available for sale Loans held for sale 77 Loans Allowance for loan losses ) ) Net loans Federal Home Loan Bank stock, at cost Premises and equipment, net Real estate and other property acquired through foreclosure Interest receivable Goodwill Other intangible assets Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ $ Time deposits, $100,000 and over Other interest bearing Total deposits Securities sold under agreements to repurchase Other borrowed funds Interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, no par value; $12,000 liquidation preference, 5% cumulative, 1,000,000 shares authorized; 12,000 shares issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 8,101,545 shares issued and outstanding at June 30, 2014, and 8,038,345 shares issued and outstanding at December 31, 2013 Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements - 4 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, Interest income Loans, including fees $ Securities available for sale Taxable Tax-exempt 63 41 98 84 Federal funds sold and other 64 42 96 72 Total interest income Interest expense Deposits Repurchase agreements and other 9 6 16 18 Other borrowings Total interest expense Net interest income Provision for loan losses ) ) ) Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Electronic banking income Secondary market mortgage income 50 47 69 Gain on disposition of securities - - - Other Non-interest expenses Salaries and employee benefits Occupancy and equipment expenses Outside data processing Professional fees Taxes, other than payroll, property and income Write-downs, expenses, sales of other real estate owned, net ) ) Amortization of intangibles FDIC insurance Loan collection expenses Other expenses Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and accretion ) Net income available to common stockholders $ Net income per share: Basic $ Diluted See Accompanying Notes to Consolidated Financial Statements - 5 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss): Unrealized gains (losses) on securities available for sale arising during the period ) ) Reclassification of realized gain on the disposition of securities - - - ) Net change in unrealized gain (loss) on securities available for sale ) ) Less tax impact ) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ See Accompanying Notes to Consolidated Financial Statements - 6 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Depreciation Provision for loan losses ) Amortization (accretion), net OREO writedowns (gains on sales), net ) ) Stock compensation expense 87 Loans originated for sale ) ) Secondary market loans sold Secondary market income ) ) Gain on disposition of securities - ) Changes in : Interest receivable Other assets Interest payable ) ) Other liabilities Net cash from operating activities Cash flows from investing activities Purchases of securities available for sale ) ) Proceeds from maturities and calls of securities available for sale Redemption of FHLB stock - Net change in loans ) Acquisition of subsidiary, net of cash received - Purchases of premises and equipment, net ) ) Improvements to OREO property ) ) Proceeds from sales of other real estate acquired through foreclosure Net cash from investing activities Cash flows from financing activities Net change in deposits ) Net change in agreements to repurchase securities ) ) Repayment of other borrowed funds ) ) Proceeds from stock option exercises Common stock dividends paid ) ) Preferred stock dividends paid ) ) Net cash from financing activities ) ) Net change in cash and cash equivalents 85 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Consolidated Financial Statements - 7 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS) Supplemental disclosures of cash flow information: Cash paid during period for interest $ $ Cash paid during period for income taxes Loans transferred to real estate acquired through foreclosure See Accompanying Notes to Consolidated Financial Statements - 8 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries (the “Banks”): June 30, 2014 Year Total Net Income Subsidiary Location Acquired Assets Qtr YTD Citizens Deposit Bank & Trust Vanceburg, Kentucky $ $ $ Premier Bank, Inc. Huntington, West Virginia Parent and Intercompany Eliminations ) ) Consolidated Total $ $ $ All significant intercompany transactions and balances have been eliminated. Recently Issued Accounting Pronouncements In January 2014, FASB issued Accounting Standards Update 2014-04, Receivables—Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (a consensus of the FASB Emerging Issues Task Force). The ASU clarifies when an insubstance repossession or foreclosure occurs and a creditor is considered to have received physical possession of real estate property collateralizing a consumer mortgage loan. Specifically, the new ASU requires a creditor to reclassify a collateralized consumer mortgage loan to real estate property upon obtaining legal title to the real estate collateral, or the borrower voluntarily conveying all interest in the real estate property to the lender to satisfy the loan through a deed in lieu of foreclosure or similar legal agreement. Additional disclosures are required detailing the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgages collateralized by real estate property that are in the process of foreclosure. The new guidance is effective for annual periods, and interim reporting periods within those annual periods, beginning after December 15, 2014. The adoption of this guidance will not have a material impact on the Company’s consolidated financial statements, but will result in additional disclosures. In May 2014, FASB issued Accounting Standards Update 2014-09, Revenue from Contracts with Customers (Topic 606). The ASU creates a new topic, Topic 606, to provide guidance on revenue recognition for entities that enter into contracts with customers to transfer goods or services or enter into contracts for the transfer of nonfinancial assets. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Additional disclosures are required to provide quantitative and qualitative information regarding the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The new guidance is effective for annual reporting periods, and interim reporting periods within those annual periods, beginning after December 15, 2016. Early adoption is not permitted. Management is currently evaluating the impact of the adoption of this guidance on the Company’s financial statements. - 9 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2 –SECURITIES Amortized cost and fair value of investment securities, by category, at June 30, 2014 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. sponsored agency MBS - residential $ $ $ ) $ U. S. sponsored agency CMO’s - residential ) Total mortgage-backed securities of government sponsored agencies ) U. S. government sponsored agency securities ) Obligations of states and political subdivisions - Total available for sale $ $ $ ) $ Amortized cost and fair value of investment securities, by category, at December 31, 2013 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. sponsored agency MBS - residential $ $ $ ) $ U. S. sponsored agency CMO’s - residential ) Total mortgage-backed securities of government sponsored agencies ) U. S. government sponsored agency securities 30 ) Obligations of states and political subdivisions - Total available for sale $ $ $ ) $ - 10 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2–SECURITIES - continued The amortized cost and fair value of securities at June 30, 2014 by contractual maturity are shown below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Available for sale Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities of government sponsored agencies Total available for sale $ $ A $148,000 gain was recognized from calls of securities during the first six months of 2013 while no gains were recorded in the first six months of 2014.There were no sales of securities during the first six months of 2014 nor the first six months of 2013. Securities with unrealized losses at June 30, 2014 aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. government sponsored agency securities $ $ ) $ $
